Citation Nr: 1241068	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-38 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1980 to December 1983, March 29, 1985 to April 22, 1985, and December 7, 1990 to May 24, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1998 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the Veteran's claim.  Although the RO has treated the Veteran's claim as a petition to reopen based upon new and material evidence, the Board notes that the Veteran submitted a notice of disagreement with the January 1998 decision in February 1998.  A statement of the case was not issued until July 2010, and the Veteran submitted a substantive appeal in September 2010.  Thus, the issue is as characterized on the title page, as the January 1998 decision did not become final.

The Veteran had a hearing before a Decision Review Officer at the Jackson RO on April 14, 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the records of the Adjutant General of the Mississippi National Guard, the Veteran injured the lower portion of his back during inactive duty for training in May 1995 during his Army physical fitness test.  In August 1995, the injury was determined to be "in line of duty."  He was medically discharged from the Army National Guard in January 2001 due to his lower back disability.  A medical evaluation determined that he was not able to perform the Army physical fitness test, including a two mile run, sit-ups, and push-ups.  A report stated that he had minimal degenerative lumbar disc disease and was unable to perform routine tasks.

At his hearing dated in April 2009, the Veteran testified that he had pain in his lower back, radiating into his leg, while doing the required two mile run in May 1995.  He stopped and sought medical attention.  He was treated for a muscle spasm.  Since that time, he has had flare-ups of his lower back, especially when engaging in physical activity.  He reportedly aggravated his lower back by pulling on a wrench in December 2006.

The Veteran has not had a VA compensation examination since October 1997 when he first filed the present claim.  That examination did not include a medical opinion and was merely referred for additional records.  A VA examiner reviewed his claims file without an examination in June 2010, indicating that a medical opinion could not be provided "without resorting to mere speculation" because of the gap in medical records between 1995 and 1997.  A review of the claims file shows that the Veteran was referred from his unit medic to Dr. James Polk in May 1995, when he was diagnosed with a lumbosacral strain.  VA treatment records show that in November 1996, he was reported to have weakness in his lower extremities after walking one hundred yards.  A magnetic resonance imaging (MRI) scan dated in January 1997 showed an abnormality at the L5-S1 vertebrae that he had for "about a year."  Regular treatment for his back, including radiographic studies, is first documented about April 1997.

Because the VA examiner did not consider the Veteran's testimony indicating that he has had regular flare-ups since May 1995, his conclusion that a medical opinion cannot be provided without resort to speculation is not fully probative.  Insofar as the Veteran has also not had a complete VA examination, he should be provided one on remand.  The examiner should consider the Veteran's lay statements in rendering his or her medical opinion in the case.  Because he has seen a variety of treating physicians for his back pain, he will be afforded the opportunity to identify any outstanding treatment records related to his claim.  In any event, additional records from the VA Medical Center (VAMC) in Jackson, Mississippi, and the VA Community-Based Outpatient Clinic (CBOC) in Natchez, Mississippi, will also be requested, in addition to any outstanding private treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking that he identify the names and contact information of any treatment provider that he has seen for his lower back condition since April 2007, and request any outstanding medical records identified by the Veteran.  In addition, request all relevant treatment records from the Jackson VAMC and the Natchez CBOC dated since July 2011.  

2.  Thereafter, schedule the Veteran for a VA  examination of his lower back.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  The examiner should also review the claims file for the pertinent medical and other history, including a complete copy of this remand.

The examiner should identify all current low back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during service or is related to any in-service disease, event, or injury, including the low back complaints and findings noted on May 20, 1995.  In providing this opinion, the examiner should acknowledge and consider the Veteran's complaints of continuing low back symptoms since the injury in May 1995, as well as the continuing post-service treatment beginning in November 1996.

The examiner must provide a complete report including complete rationales for all opinions and conclusions reached.

3.  After completing the foregoing and any additional development deemed necessary, review the claims file to ensure compliance with these remand directives.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directive of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


